DETAILED ACTION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
The following is a first action on the merits of application serial no. 16/776906 filed 1/30/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 1/30/20 and 8/5/21 has been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
the legal phraseology often used in patent claims “comprises” should be deleted from line 2.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7, 9, 12, 15, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recites the limitation "the second electrical regeneration rate" in line 6 (and line 5 in claim 12).  There is insufficient antecedent basis for this limitation in the claim. (Unclear as to if this is the same as the second electrical regeneration introduced in claims 1 and 11. Further unclear as to if the “first electrical regeneration rate” is same as the “first electrical regeneration” introduced in claims 1 and 11, please clarify).
Claims 5 and 15 recites the limitation "the second regeneration rate" in lines 8-9 (and lines 7-8 in claim 15).  There is insufficient antecedent basis for this limitation in the claim.
s 7 and 17 recites the limitation "the first vehicle deceleration rate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 19 recites the limitation "the first regeneration rate" in lines 5 (and 5-6 in claim 19).  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguri 20170113675 in view of EP 2463165 (IDS cited art). As to claims 1 and 11, Oguri discloses an electrical regeneration and vehicle deceleration control system (and method as to claim 11) for an electrified vehicle having an electrified powertrain comprising an engine (10) and at least one electric motor (11, 12), the control system comprising: a user interface ([0075]-[0092], describes driver useable levers, displays, etc); and a controller configured to: operate the electrified powertrain in a normal regeneration mode ([0095]) associated with first electrical regeneration and vehicle However, Oguri doesn’t disclose selectively command a hydraulic brake system of the vehicle to generate brake force based on a driver-expected vehicle deceleration rate associated with the operative regeneration mode.
EP discloses an electrical regeneration and vehicle deceleration control system (and method as to claim 11) for an electrified vehicle having an electrified powertrain comprising an engine (2) and at least one electric motor (4,6). EP teaches that it is well known in the art to selectively command a hydraulic brake system of the vehicle to generate brake force (Figure 3, S18, S20) based on a driver-expected vehicle 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to selectively command the brake system in Oguri to generate brake force based on the normal and enlarged regeneration controls in view of EP to increase operating efficiency of regenerative braking system to avoid braking force delays which is well known to cause torque drag during regenerative operations.
As to claims 2 and 12, Oguri discloses wherein the controller is further configured to control the electrified powertrain to use an electrical current generated by converting kinetic energy of the electrified powertrain to at least one of (i) recharge a battery system associated with the at least one electric motor ([0019]) and (ii) power an accessory load of the vehicle, wherein the second electrical regeneration rate of the maximum regeneration mode increases (enlarges) an electric range of the vehicle compared to first electrical regeneration rate of the normal regeneration mode ([0020]).
As to claims 3 and 13, Oguri in view of EP discloses wherein the controller is configured to autonomously command the hydraulic brake system to apply hydraulic brakes to generate the brake force based on the driver-expected vehicle deceleration rate associated with the operative regeneration mode and without requiring any driver input via a brake pedal of the vehicle (Figure 3, S20 in EP shows that it is well known in art to automatically operate hydraulic brake system based on regeneration operation which doesn’t require driver pressing brake).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguri in view of EP as applied to claim 1 above, and further in view of Aldighieri et al 20120179347.  Oguri in view of EP discloses an electrified hybrid vehicle, but doesn’t describe if the vehicle is a plug-in vehicle.
Aldighieri discloses an electrical regeneration and vehicle deceleration control system for an electrified vehicle having an electrified powertrain comprising an engine (HEV, [0041]) and at least one electric motor (12), having multiple regenerations modes (braking regenerative power limits) and shows that it is well known in the art to provide the vehicle with a plug-in charger.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the hybrid vehicle of Oguri in view of EP with a plug-in further in view of Aldighieri to allow the hybrid vehicle to drive longer distances on electric power only which increases zero emissions commuting.

Allowable Subject Matter
Claims 4-9 and 14-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claims 4 and 14 in combination with claims 1, 3, 11 and 13)……..command hydraulic brake system to utilize a vacuum-independent electric 
-(as to claims 5 and 15 in combination with claims 1 and 11)………..when maximum regeneration mode is available, determine if engine and transmission is connected and if connected, operate powertrain such that kinetic energy at engine and motor is collectively converted into electrical energy at the second regeneration rate and if the two are disconnected, operate the powertrain such that the energy at the motor is converted into energy at the second regeneration rate and in combination with the limitations as written in claims 5 and 15.
-(as to claims 6 and 16 in combination with claims 1 and 11)……..determine status of maximum mode based on whether a malfunction of vehicle would limit the maximum mode is present, whether malfunction is recoverable and when if recoverable, whether the malfunction has recovered and in combination with the limitations as written in claims 6 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Murase 20170087992 shows that it is well known in the art to display status of multiple regeneration modes (Figures 4, 5) in a hybrid electric vehicle.

-Schwindt 20130090822 shows that it is well known in the art to control hydraulic brake operation based on a maximum braking regeneration (Figures 3, 4) in a hybrid electric vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        February 10, 2022